DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges applicant’s entry into the PPH program and the Petition to Make Special under 37 CFR 1.102(a) filed September 20, 2021 has been granted.  Accordingly, this application will be treated as a SPECIAL throughout prosecution on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated IDS indicating consideration is attached to this office action.
Specification
The abstract of the disclosure is objected to because applicant has used the abstract from the corresponding WIPO document which includes extraneous information, e.g., the Figure, designated states, International Classification, etc.  Applicant is reminded that the abstract should be a single paragraph between 50-150 words in length; sequentially paginated after the last page of the claims and should not include legal phraseology (invention, embodiment, said) directed to the invention.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-17 are allowable. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach and/or suggest a method for heating water and desalinating water wherein . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sadegh et al. and D’Alba et al. teach a solar powered water purification cylindrical device having top and bottom sections wherein the bottom section has an evacuated area with an optically transparent bottom surface that light can pass through to heat a liquid tray in the top section.  A side gutter directs water that condenses on an interior surface of the top section to an outlet port for collection.  D’Alba et al. teach a portable solar apparatus for purifying water.  Al-Garni et al. teach a solar still having a shallow chamber with a pyramid shaped transparent cover and transparent base and endless heat absorbing belt.  Posada teach a portable water purifier.  Friesen et al. teach a system for generating water for a container farm.  Qu et al. teach a solar water taking and power generating device and method of use.  Li teaches a solar water heating including a number of elongate water heating units which can be interconnected in series.  Cap et al. teach a solar desalination plant.  Ludwig teaches a solar distillation unit.  Azimi teaches a tunnel for distillation of fresh water for ocean salt water.  Kamiya et al. teach desalination apparatus and its operation.  Anderson teach a water purification or desalination plant for producing drinking water from a polluted water source or sea water with the aid of sunlight.  Ambadar et al. teach a sweater solar desalination system.  Kaufman teach a device for the desalination of sea water. Woodruff teaches a sun actuated automated distillation apparatus.  Constantz teach an apparatus for water desalination and drip irrigation of row crops.  Iida teach desalination apparatus.  Speros et al. teach a method and apparatus for solar distillation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771